Citation Nr: 0735596	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  96-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a lumbar discectomy with chronic strain and degenerative 
changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 28, 2004, 
which vacated an August 2003 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a June 1996  rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1997 and September 1998, the 
veteran testified at personal hearings before the undersigned 
Veterans Law Judge.  Copies of the transcripts of those 
hearings are of record.  The case was remanded for additional 
development in November 2004.  The veteran submitted 
additional evidence to the Board in October 2007, but waived 
agency of original jurisdiction consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not show the 
veteran's postoperative residuals of a lumbar discectomy with 
chronic strain and degenerative changes were incurred as a 
result of service; a chronic low back disorder was not 
present during active service and arthritis was not manifest 
within the first post-service year.


CONCLUSION OF LAW

The veteran's postoperative residuals of a lumbar discectomy 
with chronic strain and degenerative changes were not 
incurred in or aggravated by service, arthritis was not 
manifest within the first post-service, and a chronic back 
disorder was not incurred as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in May 2005 and February 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Background

Service medical records are negative for report, diagnosis, 
or treatment of a back disorder.  The veteran's January 1966 
separation examination revealed a normal clinical evaluation 
of the spine.  

Private medical records show that on May 4, 1966, the veteran 
provided medical information associated with a General 
Electric pre-employment examination in which he denied any 
history of back trouble.  Audiology examination reports also 
show he reported he occasionally operated farm equipment and 
road a motorcycle.  He reported his present health was 
excellent and listed D.H.J. as his family physician.  A May 
4, 1966, pre-employment examination report found the 
veteran's musculoskeletal system was normal.  A report from 
A.M., M.D., dated May 4, 1966, noted X-rays of the lumbar 
spine showed some abnormality about the lumbosacral junction.  
Additional views were recommended, and obtained on May6, 
1966.  The radiologist's interpretation of the May 6, 1966 
film revealed no gross abnormality about the lumbosacral 
junction with adequate interspace and no laminal defects.  
The spine appeared to be essentially stable.  

Private medical records from A.L.H., M.D., revealed 
complaints of back discomfort in July 1970.  A report from 
the health clinic at the veteran's place of employment dated 
in December 1972, noted the veteran reported feeling pain in 
the small of his back after leaning over his desk to get a 
stapler.  Findings were noted including kyphoscoliosis and 
muscle spasm to the lumbosacral spine.  It was noted there 
was reduced range of motion and that the veteran was 
overweight.  X-rays films of the lumbar spine demonstrated no 
gross bone or joint abnormality.  The examiner noted there 
was possibly just a little narrowing of the lumbosacral 
interspace posteriorly, but the junction was believed to be 
essentially stable.  There was also a slight asymmetrical 
narrowing of the second lumbar interspace of questionable 
significance.  A February 25, 1974, General Electric Medical 
Service report noted a medical history of present treatment 
from February 1, 1974, with a diagnosis of lumbosacral 
strain.  It was indicated that the veteran had been 
hospitalized for treatment of lumbosacral sprain from 
February 4 to February 13, 1974.

The records of Dr. A.L.H. show the veteran was hospitalized 
from March to April 1974 and that he underwent a lumbar 
laminectomy and discectomy.  In a May 1988 report from 
J.L.M., M.D., when the veteran was being evaluated for a 
recurrence of back pain, it was noted that surgery was 
performed in 1974 at L3-4.   The diagnoses was high 
discogenic syndrome and to rule out spinal stenosis were 
provided.  A lumbar myelogram and computerized tomography 
(CT) scan of the lumbar spine showed disc protrusions at L4-5 
and L5-S1.  Magnetic resonance imaging (MRI) in June 1988 
showed dorsal bulging and dehydration of the discs at L2-3, 
L3-4, and L4-5, without evidence of herniated nucleus 
pulposus.  In July 1990, the veteran was seen by M.E., M.D., 
and reported progressively worsening back pain since 1972.  
An impression of probable ankylosing spondylitis was 
provided.  During a May 1991 visit to A.J.D., M.D., the 
veteran reported an 18-year history of back pain unrelieved 
by surgery in 1974.  Dr. A.J.D. stated he did not believe the 
veteran had a mechanically curable low back disorder.  He 
added that he was quite certain that with an 18-year history 
without objectively evident progressive disease of the spine 
an organic cause could essentially be excluded.  Records show 
that in August 1991 the veteran was referred to D.T.M., M.D.  
On examination, there was slight limitation of flexion with 
some pain.  X-rays showed very minimal narrowing at L4-5 and 
L5-S1 with no evidence of spinal stenosis.  Dr. D.T.M. 
commented that he was somewhat perplexed as to the nature of 
the veteran's back pain.

On VA examination in October 1991, the veteran reported that 
he had experienced a gradual onset of "cramps" in his back 
that became more frequent in the late 1960s.  It was noted 
that he had surgery in 1974 and that since then he had 
continued to have back pain.  Examination was significant for 
moderately painful flexion and absent deep tendon reflexes.  
X-rays revealed degenerative changes at L3-5.  The diagnosis 
was chronic lumbosacral strain exacerbated by obesity, status 
post discectomy or L2-3, and spurring of L4-5 with minimal 
degenerative changes.

In a March 1992 statement, Dr. A.L.H. stated that the 
veteran's pre-employment medical records from General 
Electric made reference to a narrowing of the lumbosacral 
interspace and noted the date of the condition was unknown.  
Dr. A.L.H. also stated that it would be highly improbable for 
it to have taken place within a 68-day period and that this 
would indicate that the spinal abnormality existed while the 
veteran was on active duty (it appears from a review of the 
X-ray films taken by General Electric, that the physician was 
referring to a December 1972 X-ray film, and not the pre-
employment films).  

At his personal hearing in April 1992, the veteran testified 
that he had no back difficulties prior to service.  He stated 
that after basic training his first assignment was with the 
presidential honor guard and that this duty required special 
shoes.  Thereafter, he stated he was on board an aircraft 
carrier, which had steel decks.  He stated that every two or 
three months in service he had back pain for a day or two.  
He indicated he had a thorough discharge examination.  He 
reported he started working at an ammunition plant within a 
week after discharge, but did not receive an employment 
physical at that time and did not have any back problems 
during this employment.  He reported he did have an 
employment physical for employment at General Electric and 
stated at that time he was not aware that he had any back 
problems.  He expressed his opinion that he had felt that the 
back pain and discomfort was associated with normal stress 
and strain rather than a chronic back disability.  He 
reported that from the 1966 employment examination to his 
1973 back surgery he received treatment from Dr. D.H.J.  He 
noted his employment supervisor had been aware of his back 
problems.  He stated he could not recall any specific 
incident or trauma in service.

In April 1992, the RO received personal statements from the 
veteran's spouse, his sister, a friend, and a supervisor.  
The veteran's spouse stated that she recalled his having back 
problems and seeking medical treatment in 1967.  She also 
recalled an incident in May 1968 when he was in bed for two 
days with muscle spasms after working on his car.  His sister 
stated that while he was home on leave during service he 
complained of back pain from standing at attention for long 
periods of time.  She recalled that his back problems began 
in about 1967 and had continued.  The veteran's friend, 
J.F.B., stated that she believed his back problems began in 
the late 1960s, approximately 1968, and had worsened until he 
required surgery in the 1970s.  The veteran's supervisor 
stated that he had known the veteran since January 1969 and 
that his early problems were thought to be muscle spasms.  It 
was noted that he had been hospitalized for traction and 
underwent surgery with back problems that continued from that 
time.

The RO received an August 1992 statement from D.H.J., M.D., 
indicating that all past records for the veteran were 
destroyed by water damage. 

During a January 1993 hearing, the veteran stated that, with 
regard to the second X-ray taken for his pre-employment 
physical, the doctor indicated that his back was stable, not 
normal.  He stated that during his duty on the honor guard he 
had to drill in special shoes and stand at attention in a 
strained posture for long periods of time.  He reported he 
had experienced intermittent, sharp low back pain, 
approximately two or three days every two or three months.  
He stated this pain continued after he was transferred to an 
aircraft carrier, but that he did not seek medical attention 
because he was not accustomed to seeing a doctor.  He did not 
know whether any particular attention was given to his back 
during his discharge examination.  After service, he stated 
he was treated by Dr. D.H.J. and Dr. A.L.H.  He reported his 
first flare-up was in late 1966 or early 1967, prior to 
seeing Dr. A.L.H.  He stated he first saw Dr. A.L.H. in 
November 1967 for an unrelated complaint and did not tell him 
about the back pain or his seeing a chiropractor because he 
thought he was normal.  Around late 1968, he stated he 
started to have significant and worsening symptoms and 
finally sought medical help in 1970.

Private medical correspondence from Dr. D.H.J., dated in 
January 1993, indicated that the veteran had been seen in 
December 1992 for an unrelated medical problem.  It was noted 
that he had related that he was on retirement due to 
degenerative spondylolisthesis and degenerative lumbar disc 
disease and had an L3-4 discectomy in 1974 at age 29.  Dr. 
D.H.J. stated he had reviewed previous records, including X-
rays, a lumbar myelogram, and a CT study.  He recommended 
additional radiographic study, additional medical 
consultations, and various treatment modalities.  He found 
the veteran to be disabled from any gainful employment.

On VA orthopedic examination in June 1993, the veteran 
complained of back pain with occasional radiation of pain and 
tingling.  The pain was described as constant and was 
aggravated by certain activities.  On examination, the 
veteran apparently denied the ability to perform active range 
of motion maneuvers.  The examiner reported there was 
objective evidence of pain on motion.  X-rays showed 
narrowing of the interspace at L4-5 and L5-S1 with 
osteoarthritic changes. The diagnosis was status post partial 
discectomy, mechanical low back pain, degenerative joint 
disease, and chronic low back strain.  The examiner, a 
physician's assistant, commented that he did not feel there 
was a relationship between the current low back 
symptomatology and the claimed in-service complaints.  He 
referred to post-service X-rays and stated that none of the 
studies indicated any prior abnormality that could be 
construed as related to service.

In correspondence dated in August 1993, D.F., a coworker of 
the veteran's stated he had been employed in the same 
department at General Electric as the veteran and recalled 
his having experienced back problems since 1969.  It was 
noted his symptoms had progressed from pain to spasms to 
surgery in 1974.  

In correspondence dated in December 1994, Dr. D.H.J. stated 
the veteran had been his patient in 1966 until the veteran 
moved in August of that year.  He reiterated that all his old 
office records were destroyed by water damage.  Dr. D.H.J. 
noted that after a November 1994 discussion with the veteran 
he was able to recall a visit with him in July or August 1966 
when he was having muscle spasm due to severe low back 
strain.  Dr. D.H.J. also stated the veteran had been 
prescribed a muscle relaxant and that he had not returned for 
additional treatment.  It was further noted that he had 
reviewed a May 1966 X-ray report that showed a possible 
spinal abnormality and indicated that the interpretation of 
the studies as essentially normal was a subjective 
interpretation.  He concluded that the X-rays combined with 
the veteran's 1966 treatment indicated that it was highly 
probable that the veteran's spinal problems existed while on 
active duty and were manifestations of the current chronic 
low back strain diagnosed by VA in 1993.

In his July 1996 notice of disagreement, the veteran stated 
that, with regard to the statement from Dr. D.H.J., the 
physician had reviewed a copy of the Board's prior decision 
and copies of his service medical records.  He also stated 
that he had been aware of the 1974 partial lumbar discectomy 
and that he had been informed of he circumstances and 
requirements of the veteran's in-service duties with low back 
pain having started in service.  This statement was signed by 
the veteran and by Dr. D.H.J. under the phrase 
"Certification of Authenticity."

Private medical records dated November 1996 include an X-ray 
report signed by P.W.T., M.D.  It was noted that the veteran 
had requested interpretation of an X-ray taken in December 
1972.  It was noted that attempts to retrieve the pre-
employment X-rays had been unsuccessful.  According to this 
radiologist, the X-ray showed an approximate 10 degrees right 
convex lumbar scoliosis, mild narrowing of the left lateral 
aspect of the L2-3 and L3-4 disc spaces compatible with 
degenerative disc disease, and spina bifida occulta of S1 
that was congenital in nature.  An attached statement signed 
by the veteran suggested that the demonstrated scoliosis was 
the result of pain and muscle spasm.  This statement was 
signed by Dr. P.W.T. under the phrase "Certification of 
Authenticity."

During his December 1997 Board hearing, the veteran testified 
that, regarding the December 1994 statement, Dr. D.H.J. had a 
copy of the previous Board decision and was aware that the 
veteran's service medical records were negative for back 
problems.  He stated he had experienced low back problems in 
service which occurred every four to six weeks and which 
lasted two to four days at a time.  He stated that the pain 
was not excruciating, that he was not accustomed to seeking 
medical attention, and did not feel that he should go to sick 
call often as an enlisted person.  He reported he had seen 
Dr. D.H.J. in 1966 when he had severe back spasm and was told 
that he had a severe low back strain.  He stated the pain had 
been in the low back and that had been the first time he had 
ever experienced spasms.  He reported he had no pre-service 
history of back problems and that his employment at the 
ammunition plant did not require physical labor.

During his Board hearing in September 1998, the veteran 
asserted that the report of Dr. P.W.T., a radiologist, 
verified a continuity of back problems leading up to the 
December 1972 X-ray.  He denied having back problems in 
school before service.  He stated he was currently receiving 
disability retirement from General Electric for back problems 
and noted he had received Social Security Administration 
benefits since his retirement in 1992.

In February 1999, the Board requested an expert VA medical 
opinion as to the etiology of the veteran's back disorder.  
In a March 1999 expert VA medical opinion, a VA orthopedic 
surgeon stated it was his impression that the veteran's back 
surgery was not related to his period of active duty, though 
he noted that the clinical history was very sparse.  The 
examiner commented that the physical examination at 
separation from service showed no spinal abnormalities and 
that X-rays in May 1966 showed a possible spinal abnormality, 
but were essentially normal.  It was noted the veteran 
visited Dr. D.H.J. who recalled first seeing the veteran in 
July 1966 who was then suffering with muscle spasm due to 
severe low back strain.  A muscle relaxant was prescribed, 
but the veteran did not return for additional treatment.  The 
physician indicated that he assumed the veteran either got 
additional treatment elsewhere or that his symptoms resolved 
with the muscle relaxant.  It was noted that in 1974 the 
veteran had surgery for a back condition at L3 to L4 levels.  
The physician stated that back strain was the most common 
orthopedic diagnosis, and that although it was probably not 
unusual for the veteran to have experienced back strain there 
was no evident correlation to his subsequent surgery.  
Finally, the physician indicated that it was unclear why the 
veteran continued to have severe back pains after his 
discectomy and that the report of the June 1993 VA 
examination did not provide evidence for his severe symptoms.

In a February 2002 statement, Dr. P.W.T. made reference to 
the November 1996 statement concerning scoliosis and 
confirmed portions of that statement to the effect that a 
December 1972 X-ray, the veteran's history of low back 
strain, and his clinical history of a 1974 surgery would 
indicate the presence of sciatic scoliosis.  In a February 
2002 statement, Dr. D.H.J. referred to the July 1996 document 
which included his signature and indicated that a 
consultation had taken place in November 1994 including 
discussion of a July 1966 office visit for back sprain.  The 
statement also noted the veteran's duties in the Navy, the 
shoes he had worn in service, his duty station and berthing 
arrangements onboard ship, and his statements regarding low 
back pain in service.  Dr. D.H.J. indicated that he was made 
aware of, or had access to post service medical records, the 
veteran's military records, and a prior Board decision.  He 
concluded that the 1966 examination indicated that it was 
highly probable that the veteran's spinal problems existed in 
service and were manifestations of the low back strain 
diagnosed in 1993.

In a March 2002 private medical statement, M.R.S., M.D., a 
neurologist, noted the veteran reported he had been a member 
of the presidential honor guard and was required to drill 
extensively and in a manner that caused injury to his lower 
back..  It was also noted that his chronic adhesive 
arachnoiditis was a consequence of the myelograms performed 
to investigate the low back injuries he claimed occurred 
during active duty.

In correspondence dated in April 2006, Dr. D.H.J. stated that 
he had not had access to copies of the veteran's service 
medical records, but that he had reviewed a May 1999 Board 
decision which indicated service medical records were 
negative for complaint or treatment for back problems.  He 
stated that he had knowledge of personally examining, 
treating, and prescribing medication for back trauma in 
July 1966 including a diagnosis of chronic lumbosacral 
strain, and that his opinion was based upon the July 1966 
examination, information from the veteran, information from 
the May 1999 Board decision, medical reports dated in May 
1966, April 1972, June 1988, and June 1993, and 
symptomatology reports provided to VA from the veteran's 
relatives, a friend, and a supervisor.  It was the opinion of 
Dr. D.H.J. that it was highly probable that the veteran's 
back problems existed while he was on active duty and 
concluded that collectively the referenced reports were clear 
indications of manifestations of a chronic low back 
strain/pain that existed in July 1966.  A duplicate statement 
dated in May 2006 was subsequently submitted.

In correspondence dated in May 2006, Dr. P.W.T., in essence, 
reiterated his February 2002 statements interpreting a 
December 20, 1972, X-ray, the veteran's history of chronic 
low back strain with muscle spasms, and a clinical history 
including back surgery in 1974 as evidence of sciatic 
scoliosis.  It was noted that he had never examined the 
veteran, but that he had concluded that the May 4, 1966, and 
May 6, 1966, X-rays reports were very subjective and may be 
viewed with an understanding of a possible self-protection 
conflict by the original examiner.  It was suggested that the 
language used in those reports could be interpreted as 
indicating there had been an abnormality viewed, but not in 
the opinion of that examiner of a severe consequence with 
respect to the employment criteria standards.  

In correspondence dated in August 2007, an independent 
medical expert, H.M.P., M.D., identified as a professor in 
the Department of Orthopaedic Surgery at Saint Louis 
University, summarized the pertinent medical evidence of 
record.  Reference was made to specific medical reports and 
etiology opinions including the May 2006 correspondence from 
Dr. D.H.J.  The records noted as specifically beneficial 
included the General Electric pre-employment health screening 
questionnaire and the X-ray examination reports.  It was the 
opinion of Dr. H.M.P. that the General Electric X-ray reports 
in 1966 and 1972 indicated there was clearly no interval 
change during that period of time.  It was further noted that 
if there had been a true degenerative condition which started 
previously the radiographic changes would have continued to 
show maturation during the six-year interval from 1966 to 
1972.  Also, significant was the fact that the veteran's 
employment medical reports over this period demonstrated 
other minor ailments without complaint of back pain.  

Dr. H.M.P. stated there was no clear record of sciatic 
scoliosis and the most current orthopedic diagnosis was 
lumbar spondylosis manifested by degenerative disc disease, 
post laminectomy syndrome with failed back surgery, and 
arachnoiditis.  It was noted that in light of the fact that 
there was no interval change over a six year period there was 
no likelihood and no serious probability that the veteran's 
current diagnosis was related to the X-ray findings of May 4, 
1966.  

In statements submitted in support of his claim the veteran 
reiterating his contentions regarding the present claim.  He 
also expressed his opinion as to the validity of the medical 
opinions obtained by VA.  He asserted that the August 2007 
independent medical expert had misinterpreted the May 6, 
1966, X-ray report and that the opinion should be considered 
void.  Specific exception was taken to Dr. H.M.P.'s statement 
that the repeat X-ray study in May 1966 was "essentially 
normal."  



Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that in determining whether evidence 
submitted is credible the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not always required to accept the credibility of 
a medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds that the 
veteran's postoperative residuals of a lumbar discectomy with 
chronic strain and degenerative changes were not incurred as 
a result of service, that a chronic low back disorder was not 
present during active service, and that arthritis was not 
manifest within the first post-service year.  The August 2007 
independent medical expert opinion obtained in this case that 
there was no interval change over a six year period and no 
likelihood or serious probability that the veteran's current 
diagnosis was related to the X-ray findings of May 4, 1966, 
is considered to be persuasive.  This opinion is shown to 
have been based upon a thorough review of all the evidence of 
record with reference to specific documented events for the 
conclusion as to etiology.  It is also significant to note 
that there is no evidence of a back injury during active 
service and no record of either complaint or treatment for a 
back disorder, that a January 1966 separation examination 
revealed a normal clinical evaluation of the spine, that the 
veteran denied any history of back trouble in a May 1966 
report, and that a pre-employment examination found his 
musculoskeletal system was normal.  The earliest document of 
record as evidence of medical treatment for a back disorder 
was dated in July 1970, over four years after service.

The veteran's claim, in essence, that Dr. H.M.P. 
misinterpreted the May 6, 1966, X-ray report as "normal" 
rather than "stable" is considered to have no significant 
merit.  The veteran is not a licensed medical practitioner 
and his opinion as to the difference between normal and 
stable in the context of this case is not considered 
competent evidence.  Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Moreover, the provided opinion Dr. H.M.P. is 
clearly shown to have been based upon a thorough review of 
all the evidence of record and documents of record other than 
the May 6, 1966, X-ray report were identified as pertinent to 
his conclusion.  

The Board also finds that the opinions of Dr. P.W.T. are 
competent, but warrant a lesser degree of probative weight 
because the provided opinions were not based upon a review of 
all the evidence of record.  While Dr. D.H.J. is shown as 
having been the veteran's family physician in May 1966, the 
Board finds his recollections beginning in 1994 of having 
treated the veteran in approximately July 1966 for muscle 
spasm due to severe low back strain are of no probative 
value.  It is significant to note that Dr. D.H.J. reported 
his old records were lost due to water damage and that he 
stated he was able to recall having treated the veteran in 
1966 only after a November 1994 discussion.  There was also 
no indication as to whether or not there had been any 
precipitating factors involved in the symptomatology 
associated with that 1966 treatment or as to how it had been 
determined that the treatment was provided in that month and 
year.  Nor was there any indication as to how the disorder 
was believed to have been incurred during service.  In 
addition, Dr. D.H.J. stated in his December 1994 
correspondence that the veteran had only been his patient 
until he moved in August 1966.

The veteran's spouse, however, in her April 1992 recalled the 
veteran had back problems and sought medical treatment in 
1967 with additional reference to a specific incident in May 
1968 when he was in bed for two days with muscle spasms after 
working on his car.  It is unclear with whom the veteran had 
received medical treatment in 1967 or if he received medical 
treatment in May 1968.  The Board also finds that the 
statements of the veteran and his sister as to his having had 
back pain during active service to be of little probative 
value.  These statements were provided many years after the 
fact and are inconsistent with the veteran's reported medical 
history in May 1966.  In the absence of corroborating 
credible evidence of back problems in 1966, the Board finds 
Dr. D.H.J.'s statement recalling specific treatment in 
approximately July 1966 to be of no probative value.  While 
competent to provide medical evidence, the Board finds his 
opinions as to an in-service etiology for the veteran's back 
disabilities to be of little probative value in light of the 
reliance upon his recollection of treatment in approximately 
July 1966.  Therefore, entitlement to service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for postoperative residuals 
of a lumbar discectomy with chronic strain and degenerative 
changes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


